Exhibit 10.2
GRADE 18 LEVEL OR ABOVE
PERFORMANCE SHARE AWARD AGREEMENT
RECITALS
          A. The Corporation has implemented the Plan as an equity incentive
program to encourage key employees and officers of the Corporation and the
non-employee members of the Board to remain in the employ or service of the
Corporation by providing them with an opportunity to acquire a proprietary
interest in the success of the Corporation.
          B. Participant is to render valuable services to the Corporation (or
any Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.
          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Performance Shares. The Corporation hereby awards to
Participant, as of the Award Date indicated below, an award (the “Award”) of
Performance Shares under the Plan. Each Performance Share which vests pursuant
to the terms of this Agreement shall provide Participant with the right to
receive one or more shares of Class A Common Stock on the designated issuance
date. The number of shares of Class A Common Stock subject to the awarded
Performance Shares, the applicable performance vesting requirement for the
Performance Shares, the rate at which the vested Performance Shares are to
convert into shares of Class A Common Stock, the date on which the converted
shares of Class A Common Stock shall become issuable and the remaining terms and
conditions governing the Award, including the applicable service vesting
requirement, shall be as set forth in this Agreement.

     
Participant
                                                                             
 
   
Award Date:
                                          , 2010
 
   
Designated Number of Performance Shares:
  The actual number of shares of Class A Common Stock that may become issuable
pursuant to the Performance Shares awarded under this Agreement shall be
determined in accordance with the Vesting Schedule below. For purposes of such
schedule, the designated number of Performance Shares to be utilized is
                     shares and shall constitute the “Target Number of
Performance Shares” for purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



     
Vesting Schedule:
  The number of shares of Class A Common Stock which may actually vest and
become issuable pursuant to the Award shall be determined pursuant to a two-step
process: (i) first the maximum number of shares of Class A Common Stock in which
Participant can vest under the Performance Vesting section below shall be
calculated on the basis of the level at which the Performance Goal specified on
attached Schedule I is actually attained and (ii) then the number of shares
calculated under clause (i) in which Participant may actually vest shall be
determined on the basis of the number of years of Service the Participant
completes during the Performance Period in accordance with the Service vesting
requirements set forth in Paragraph 3 of this Agreement.
 
   
 
  Performance Vesting: Attached Schedule I specifies the Performance Goal to be
attained for the specified Performance Period. Within seventy-five (75) days
after the completion of that Performance Period, the Plan Administrator shall
determine and certify the actual level of attainment for the Performance Goal.
On the basis of that certified level of attainment, the number of Performance
Shares will be multiplied by the applicable percentage (which may range from 0%
to 200%) determined in accordance with the schedule of percentages set forth in
attached Schedule I. The number of shares resulting from such calculation shall
constitute the maximum number of shares of Class A Common Stock in which
Participant may vest under this Award and shall be designated the
“Performance-Qualified Shares.” In no event may the number of such
Performance-Qualified Shares exceed 200% of the Target Number of Performance
Shares.
 
   
 
  Should the Performance Goal be attained at a level below the threshold level
specified in attached Schedule I, all of the Performance Shares subject to this
Award shall be immediately cancelled. Participant shall thereupon cease to have
any further right, title or interest in the shares of Class A Common Stock
underlying those cancelled Performance Shares.
 
   
 
  Service Vesting. The number of Performance-Qualified Shares in which
Participant actually vests shall be determined in accordance with the
Service-vesting provisions set forth in Section 3 of this Agreement.
 
   
 
  Change in Control Vesting. The shares of Class A Common Stock underlying the
Performance Shares subject to this Award may also vest on an accelerated basis
in accordance with Paragraph 5 should a Change in Control occur prior to the
completion of the Performance Period.

2



--------------------------------------------------------------------------------



 



     
Issuance Date:
  The shares of Class A Common Stock which actually vest and become issuable
pursuant to the terms of this Agreement shall be issued in accordance with the
provisions of this Agreement applicable to the particular circumstances under
which such vesting occurs.

          2. Limited Transferability. Prior to the actual issuance of the shares
of Class A Common Stock which vest hereunder, Participant may not transfer any
interest in the performance shares subject to the Award or the underlying shares
of Class A Common Stock or pledge or otherwise hedge the sale of those
performance shares or the underlying shares of Class A Common Stock, including
(without limitation) any short sale or any acquisition or disposition of any put
or call option or other instrument tied to the value of the Class A Common
Stock. However, any shares of Class A Common Stock which vest hereunder but
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make such a beneficiary designation at any time by filing the
appropriate form with the Plan Administrator or its designate.
          3. Service Requirement.
          (a) The number of Performance-Qualified Shares calculated in
accordance with the Performance-Vesting provisions of Paragraph 1 and attached
Schedule I represent the maximum number of shares of Class A Common Stock in
which Participant can vest hereunder. The actual number of shares of Class A
Common Stock in which Participant shall vest shall be determined by multiplying
that number of Performance-Qualified Shares by a fraction, the numerator of
which is the number of full fiscal years of Service completed by the Participant
within the Performance Period and the denominator of which is the total number
of fiscal years within that Performance Period.
          (b) Should the Participant cease Service prior to the completion of a
particular fiscal year included within the Performance Period by reason of an
Involuntary Termination, then following the completion of the Performance Period
and the required certification of the number of Performance-Qualified Shares
subject to this Award, Participant shall, with respect to such partial fiscal
year of Service, vest in that additional number of shares of Class A Common
Stock (if any) determined by multiplying the certified number of
Performance-Qualified Shares by a fraction, the numerator of which is the number
of months of Service actually completed by the Participant during that
particular fiscal year (rounded up to the next whole month), and the denominator
of which is the total number of months constituting the entire Performance
Period.
          (c) Should the Participant’s Service cease for any reason other than
an Involuntary Termination prior to the completion of the Performance Period,
then the Participant shall not vest in any additional Performance-Qualified
Shares following such cessation of Service, and all of Participant’s right,
title and interest to any unvested Performance-Qualified Shares subject to this
Award shall immediately terminate.

3



--------------------------------------------------------------------------------



 



          4. Stockholder Rights. The holder of this Award shall not have any
stockholder rights, including voting, dividend or liquidation rights, with
respect to the shares of Class A Common Stock underlying the Award until
Participant becomes the record holder of those shares upon their actual issuance
following the Corporation’s collection of the applicable Withholding Taxes.
          5. Change in Control. The following provisions shall apply only to the
extent a Change in Control is consummated prior to the completion of the
Performance Period and shall have no force or effect in the event the effective
date of the Change in Control occurs after the completion of such Performance
Period.
               (a) Should (i) the Change in Control occur during the first
eighteen (18) months of the Performance Period and (ii) the Participant continue
in Service through the effective date of that Change in Control, then the
Participant shall immediately vest in that number of shares of Class A Common
Stock equal to the Target Number of Performance Shares set forth in Paragraph 1,
without any measurement of Performance Goal attainment to date.
               (b) Should (i) the Change in Control occur at any time on or
after the completion of the first eighteen (18) months of the Performance Period
and (ii) the Participant continues in Service through the effective date of that
Change in Control, then the Participant shall immediately vest in that number of
shares of Class A Common Stock equal to the greater of:
               (i) the Target Number of Performance Shares set forth in
Paragraph 1, or
               (ii) the number of Performance-Qualified Shares determined by
multiplying (A) the Target Number of Performance Shares set forth in Paragraph 1
by (B) the applicable percentage (determined in accordance with attached
Schedule I) for the level at which the Performance Goal is attained and
certified by the Plan Administrator for an abbreviated Performance Period ending
with the close of the Corporation’s fiscal quarter coincident with or
immediately preceding the effective date of the Change in Control, with the
applicable financial metric for the fiscal year in which the Change in Control
is effected to be calculated and measured as of the close of the fiscal quarter
coincident with or immediately preceding such effective date and compared to the
applicable financial metric for the immediately preceding fiscal year calculated
and measured over the same abbreviated time period within that fiscal year.
               (c) The share calculation procedures set forth in subparagraphs
(a) and (b) of this Paragraph 5 shall also apply for purposes of determining the
number of shares to which the Service-vesting provisions of Paragraph 3(a) and
(if applicable) Paragraph 3(b) are to be applied in the event the Participant
ceases Service during the Performance Period and prior to the effective date of
the Change in Control, and the resulting number of shares shall be subject to
the provisions of Paragraph 5(d) below.

4



--------------------------------------------------------------------------------



 



               (d) The number of shares of Class A Common Stock in which
Participant vests on the basis of the Performance Shares or
Performance-Qualified Shares determined in accordance with the foregoing
provisions of this Paragraph 5 shall be converted into the right to receive for
each such share the same consideration per share of Class A Common Stock payable
to the other holders of such Class A Common Stock in consummation of that Change
in Control, and such consideration per share shall be distributed to the
Participant at the same time as such stockholder payments, but in no event shall
such distribution to the Participant be completed later than the later of
(i) the end of the calendar year in which such Change in Control is effected or
(ii) the fifteenth (15th) day of the third (3rd) calendar month following the
effective date of that Change in Control. The distribution shall be subject to
the Corporation’s collection of the applicable Withholding Taxes.
               (e) Except for the actual number of shares of Class A Common
Stock in which the Participant vests in accordance with this Paragraph 5, the
Participant shall cease to have any further right or entitlement to any
additional shares of Class A Common Stock under this Agreement following the
effective date of the Change in Control.
               (f) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          6. Adjustment in Shares. Should any change be made to the Class A
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration, or should the
value of the outstanding shares of Common Stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change. The determination of the Plan Administrator shall be final,
binding and conclusive. In the event of any Change in Control transaction, the
provisions of Paragraph 5 shall be controlling.
          7. Issuance or Distribution of Vested Shares or Other Amounts.
               (a) Except as otherwise provided in Paragraph 5, the shares of
Class A Common Stock in which Participant vests pursuant to the Performance and
Service vesting provisions of Paragraphs 1 and 3 shall be issued following the
completion of the Performance Period, in accordance with the following
provisions:
          (i) If the applicable Performance Period is coincidental with one or
more successive fiscal years of the Corporation, the issuance shall be effected
as soon as administratively practicable following the completion of that
Performance Period, but no later than the later of (A)

5



--------------------------------------------------------------------------------



 



the last day of the calendar year in which such Performance Period ends or
(B) the fifteenth (15th) day of third (3rd) calendar month following the last
day of such Performance Period.
          (ii) If the applicable Performance Period is coincidental with one or
more successive complete calendar years, the issuance shall be effected during
the period beginning with the first business day of the calendar year
immediately succeeding the end of the Performance Period and ending no later
than March 15 of that year.
               (b) The Corporation shall, on the applicable issuance date, issue
to or on behalf of Participant a certificate (which may be in electronic form)
for the shares of Class A Common Stock in which Participant vests pursuant to
the Performance and Service vesting provisions of Paragraphs 1 and 3 or the
special vesting provisions of Paragraph 5.
               (c) Except as otherwise provided in Paragraph 5, no shares of
Class A Common Stock shall be issued prior to the completion of the Performance
Period. No fractional share of Class A Common Stock shall be issued pursuant to
this Award, and any fractional share resulting from any calculation made in
accordance with the terms of this Agreement shall be rounded down to the next
whole share of Class A Common Stock.
               (d) The Corporation shall collect the applicable Withholding
Taxes with respect to all shares of Class A Common Stock which vest and become
issuable pursuant to the provisions of this Agreement through the following
automatic share withholding method:
               - On the applicable issuance date, the Corporation shall
withhold, from the vested shares of Class A Common Stock otherwise issuable to
the Participant at that time, a portion of those shares with a Fair Market Value
(measured as of the issuance date) equal to the applicable Withholding Taxes;
provided, however, that the number of shares of Class A Common Stock which the
Corporation shall be required to so withhold shall not exceed in Fair Market
Value (other than by reason of the rounding up of any fractional share to the
next whole share) the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. The Participant hereby expressly authorizes the
Corporation to withhold any such additional fractional share that is needed to
round up the share withholding to the next whole share of Class A Common Stock,
with the Fair Market Value of that additional fractional share to be added to
the amount of taxes withheld by the Corporation from his or her wages for the
calendar year in which the issuance date occurs, and to report that additional
tax withholding as part of his or her W-2 tax withholdings for such year.

6



--------------------------------------------------------------------------------



 



               (e) Except as otherwise provided in Paragraph 5 or this
Paragraph 7, the settlement of all Performance or Performance-Qualified Shares
which vest under the Award shall be made solely in shares of Class A Common
Stock.
          8. Code Section 409A
               (a) It is the intention of the parties that the provisions of
this Agreement shall comply with the requirements of the short-term deferral
exception to Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4). Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.
               (b) If and to the extent this Agreement may be deemed to create
an arrangement subject to the requirements of Code Section 409A, then the
following provisions shall apply:
          - No shares of Class A Common Stock or other amounts which become
issuable or distributable under this Agreement by reason of Participant’s
cessation of Service shall actually be issued or distributed to Participant
until the date of Participant’s separation from service (as determined in
accordance with the applicable provisions of Code Section 409A and the Treasury
Regulations thereunder) or as soon thereafter as administratively practicable,
but in no event later than the later of (i) the close of the calendar year in
which such separation from service occurs or (ii) the fifteenth day of the third
calendar month following the date of such separation from service.
          - No shares of Class A Common Stock or other amounts which become
issuable or distributable under this Agreement by reason of Participant’s
cessation of Service shall actually be issued or distributed to Participant
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of the Participant’s separation from service or (ii) the date of
Participant’s death, if Participant is deemed at the time of such separation
from service to be a specified employee under Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A, as determined by the Plan
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Corporation, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of Participant’s separation from service or, if
earlier, the first day of the month immediately following the date the
Corporation receives proof of Participant’s death.

7



--------------------------------------------------------------------------------



 



          - No amounts that vest and become payable under Paragraph 5 of this
Agreement by reason of a Change in Control shall be distributed to the
Participant at the time of such Change in Control, unless that transaction also
qualifies as a change in control event under Code Section 409A and the Treasury
Regulations thereunder. In the absence of such a qualifying change in control,
the distribution shall not be made until the specified completion date of the
three (3)-year Performance Period or as soon as administratively practicable
following thereafter, but in no event later than the fifteenth (15th) day of the
third (3rd) calendar month following that date.
          9. Compliance with Laws and Regulations. The issuance of shares of
Class A Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such issuance.
          10. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices or shall be effected by
properly addressed electronic mail delivery. Any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the most recent address then on file for the Participant in the
Corporation’s Human Resources Department. All notices shall be deemed effective
upon personal delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.
          11. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and the
Participant and the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries of the Award designated by the
Participant.
          12. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.
          13. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          14. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to remain in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation or of then Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s Service at any time for any reason,
with or without cause.

8



--------------------------------------------------------------------------------



 



          15. Participant Acceptance. The Participant must accept the terms and
conditions of this Agreement either electronically through the electronic
acceptance procedure established by the Corporation or through a written
acceptance delivered to the Corporation in a form satisfactory to the
Corporation. In no event shall any shares of Class A Common Stock be issued
under this Agreement in the absence of such acceptance.
          IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.

              APOLLO GROUP, INC.
 
       
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
       
 
            PARTICIPANT
 
       
 
       
 
             

9



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
          The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Performance Share Award Agreement.
          B. Award shall mean the award of Performance Shares made to the
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the award of Performance Shares is
made to the Participant pursuant to the Agreement and shall be the date
indicated in Paragraph 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Change in Control shall have the meaning assigned to such term in
Section 3.1(e) of the Plan.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
          H. Corporation shall mean Apollo Group, Inc., an Arizona corporation,
and any successor corporation to Apollo Group, Inc. which shall by appropriate
action adopt the Plan.
          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          J. Fair Market Value per share of Class A Common Stock on any relevant
date shall be the closing price per share of such Class A Common Stock on the
date in question on the Stock Exchange serving as the primary market for the
Class A Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.

A-1



--------------------------------------------------------------------------------



 



          K. Involuntary Termination shall mean the unilateral termination of
the Participant’s Service by the Corporation (or any Parent or Subsidiary
employing Participant) for any reason other than a Termination for Cause;
provided, however, in no event shall an Involuntary Termination be deemed to
incur in the event the Participant’s Service terminates by reason of his or her
death or disability.
          L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.
          M. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          N. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          O. Performance Goal shall mean the performance goal specified in
Schedule I to this Agreement.
          P. Performance Period shall mean the period specified on attached
Schedule I to this Agreement over which the attainment of the Performance Goal
is to be measured.
          Q. Performance-Qualified Shares shall mean the maximum number of
shares of Class A Common Stock in which Participant can vest based on the level
at which the Performance Goal for the Performance Period is attained and shall
be calculated in accordance with the provisions of this Agreement. In no event
shall the number of such Performance-Qualified Shares exceed two hundred percent
(200%) of the Target Number of Performance Shares set forth in Paragraph 1 of
this Agreement.
          R. Performance Share shall mean the phantom shares of Class A Common
Stock awarded under this Agreement which will entitle Participant to receive one
or more actual shares of Class A Common Stock pursuant to this Award upon the
satisfaction of the performance and Service vesting requirements applicable to
such Award.
          S. Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended or restated from time to time.
          T. Plan Administrator shall mean the Compensation Committee of the
Board acting in its capacity as administrator of the Plan.

A-2



--------------------------------------------------------------------------------



 



          U. Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in an Employee capacity for the
Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs services in an Employee capacity ceases to remain a Parent
or Subsidiary of the Corporation, even though Participant may subsequently
continue to perform services for that entity. Service as an Employee shall not
be deemed to cease during a period of military leave, sick leave or other
personal leave approved by the Corporation; provided, however, that except to
the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period Participant is
on a leave of absence.
          V. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.
          W. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          X. Target Number of Performance Shares shall mean the number of
Performance Shares that will be converted into actual shares of Class A Common
Stock on a one-for-one basis if the Performance Goal is attained at the Target
Level specified in attached Schedule I.
          Y. Termination for Cause shall mean the termination of the
Participant’s Service by the Corporation (or any Parent or Subsidiary employing
Participant) for one or more of the following reasons:
          (ii) repeated dereliction of the material duties and responsibilities
of his or her position with the Corporation (or any Parent or Subsidiary);
          (iii) misconduct, insubordination or failure to comply with the
policies of the Corporation (or any Parent or Subsidiary employing the
Participant) governing employee conduct and procedures;
          (iv) excessive lateness or absenteeism;
          (v) conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;

A-3



--------------------------------------------------------------------------------



 



          (vi) commission of any act of fraud against, or the misappropriation
of property belonging to, the Corporation (or any Parent or Subsidiary);
          (vii) commission of any act of dishonesty in connection with his or
her responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;
          (viii) any other misconduct adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary); or
          (ix) a material breach of any agreement the Participant may have at
the time with the Corporation (or any Parent or Subsidiary employing the
Participant), including (without limitation) any proprietary information,
non-disclosure or confidentiality agreement.
          DD. Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award and any
phantom dividend equivalents distributed with respect to those shares.

A-4



--------------------------------------------------------------------------------



 



SCHEDULE I
PERFORMANCE GOAL AND PERFORMANCE PERIOD
PERFORMANCE PERIOD
The measurement period for the Performance Shares awarded to Participant shall
be the three (3) fiscal-year period beginning September 1, 2010 and ending
August 31, 2013 (the “Performance Period”).
PERFORMANCE GOAL FOR PERFORMANCE VESTING
Performance Goal — Adjusted Free Cash Flow: The Performance Goal shall be tied
to the average of the actual annual growth rates of Adjusted Free Cash Flow (as
defined and adjusted in accordance with the provisions set forth below) for each
of the three (3) fiscal years comprising the Performance Period. In determining
the average of those annual growth rates, the growth rate of defined Adjusted
Free Cash Flow for the 2011 fiscal year will be determined by comparing the
defined Adjusted Free Cash Flow for that year against the defined Adjusted Free
Cash Flow for the 2010 fiscal year ending August 31, 2010. The growth in defined
Adjusted Free Cash Flow for each of the two (2) remaining fiscal years in the
Performance Period shall be calculated in comparison to the defined Adjusted
Free Cash Flow realized for the immediately preceding fiscal year in that
Performance Period. Once the growth rate in defined Adjusted Free Cash for each
of the three (3) fiscal years in the Performance Period is calculated, the
simple average of those three (3) annual growth rates will be determined, and
that average (rounded up to the next whole one-tenth decimal point) will
represent the actual level at which the Performance Goal has been attained.
     The threshold (40% conversion factor), target (100% conversion factor) and
maximum (200% conversion factor) levels of the average of the annual growth
rates of Adjusted Free Cash Flow for the Performance Period shall be as follows:

           
     THRESHOLD:
    5 %  
 
         
     TARGET:
    12 %  
 
         
     MAXIMUM:
    19 %  

     Adjusted Free Cash Flow for each applicable fiscal year (whether the 2010
fiscal year or any fiscal year in the Performance Period) shall be calculated in
accordance with the following parameters:
          First, the cash flow from operations for such fiscal year shall be
determined on a consolidated basis with the Corporation’s consolidated
subsidiaries for financial reporting purposes and in accordance with current
United States Generally Accepted Accounting Principles (“U.S. GAAP”) and shall
be confirmed on the basis of the Corporation’s audited

 



--------------------------------------------------------------------------------



 



financial statements for that fiscal year. To the extent there are any other
changes in U.S. GAAP during the Performance Period, the U.S. GAAP rules in
effect on the Award Date shall continue to be utilized throughout the entire
Performance Period.
          Then, the cash flow from operations as so determined for the relevant
fiscal year shall be reduced by the following amounts:
          (i) cash amounts expended during that fiscal year in the acquisition
of property, plant and equipment; and
          (ii) cash amounts paid during that fiscal year in the acquisition of
businesses or assets whose primary function is other than the education of an
enrolled student population.
          Next, the cash flow from operations for such fiscal year as so reduced
shall be adjusted as follows: any increases during that fiscal year in
restricted cash attributable to Title IV student funding shall be deducted from
such cash flow, and any decreases during that fiscal year in such restricted
cash shall added to that cash flow.
          The amount of cash flow resulting from the foregoing reductions and
adjustments shall constitute the Adjusted Free Cash Flow for such fiscal year.
However, in measuring the applicable growth rate in Adjusted Cash Flow for each
of the fiscal years within the Performance Period for purposes of determining
the level at which the Performance Goal is attained, such Adjusted Free Cash
Flow shall, with respect to each fiscal year within the Performance Period, be
subject to further adjustment by excluding each of the following amounts in the
calculation of the defined Adjusted Free Cash Flow for that fiscal year:
          (i) cash amounts paid during that fiscal year for any costs related to
an acquisition of businesses or assets within the Performance Period whose
primary function is the education of an enrolled student population;
          (ii) cash amounts paid during that fiscal year as interest expense;
          (iii) cash amounts received during that fiscal year as interest
income;
          (iv) cash amounts paid during that fiscal year in connection with
judgments, verdicts and settlements with respect to the following litigation
matters listed in the Commitments and Contingencies footnote of the
Corporation’s Consolidated Financial Statements for the fiscal year ended
August 31, 2009, as set forth in the Form 10-K for that fiscal year filed with
the Securities and Exchange Commission:
Litigation Matter

 



--------------------------------------------------------------------------------



 



     Incentive Compensation False Claims Act Lawsuit filed March 7, 2003 in the
U.S. District Court for the Eastern District of California
     In re Apollo Group, Inc. Securities Litigation, Case No. CV04-2147-PHX-JAT
     Equal Employment Opportunity Commission v. University of Phoenix, No.
CV-06-2303-PHX-MHM
     Barnett v. John Blair et al., Case No. CV2006-051558
     Bamboo Partners v. Nelson et al., Case No. CIV-06-1973-PHX-SRB
     Teamsters Local 617 Pension & Welfare Funds v. Apollo Group, Inc. et. al.,
Case Number 06-CV-02674-RCB; and
          (v) adjusted free cash flows (as calculated above) for that fiscal
year attributable to any businesses or assets acquired within the Performance
Period whose primary function is the education of an enrolled student
population.
     Performance-Qualified Shares: The actual number of Performance-Qualified
Shares may range from 0% to 200% of the Target Number of Performance Shares
designated in Paragraph 1 of this Agreement, with the actual percentage to be
determined on the basis of the simple average of the annual growth rates of
Adjusted Free Cash Flow realized for each of the three (3) fiscal years included
within the Performance Period, as certified by the Plan Administrator.
Accordingly, the Performance Shares subject to this Award shall convert into a
number of Performance-Qualified Shares determined by multiplying the Target
Number of Performance Shares set forth in Paragraph 1 of this Agreement by the
percentage in the schedule below that corresponds to the average of the actual
annual growth rates of Adjusted Free Cash Flow certified by the Plan
Administrator for each of the three (3) fiscal years comprising the Performance
Period. In no event, however, shall the maximum number of the shares of the
Corporation’s Class A Common Stock that may qualify as Performance-Qualified
Shares exceed 200% of the Target Number of Performance Shares set forth in
Paragraph 1 of this Agreement.
     Schedule for Determining Number of Performance-Qualified Shares Based on
Attained Average of the Annual Growth Rates of Adjusted Free Cash Flow: The
number of shares of the Corporation’s Class A Common Stock that may qualify as
Performance-Qualified Shares on the basis of the certified simple average of the
annual growth rates of Adjusted Free Cash Flow for each of the three fiscal
years in the Performance Period shall be calculated by multiplying the Target
Number of Performance Shares designated in Paragraph 1 of this Agreement by the
applicable percentage for that average annual growth rate determined in
accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



          Average of the Annual Adjusted   Percentage of Target Number of Free
Cash Flow Growth Rates   Shares to Qualify as     Performance-Qualified Shares
< 5%
    0 %
5.0-5.9%
    40 %
6.0-7.1%
    55 %
7.2-8.3%
    70 %
8.4-9.5%
    80 %
9.6-10.7%
    90 %
10.8-11.9%
    95 %
12.0-12.9%
    100 %
13.0-14.1%
    105 %
14.2-15.3%
    115 %
15.4-16.5%
    130 %
16.6-17.7%
    150 %
17.8-18.9%
    175 %
> 19.0%
    200 %

 